IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20584
                        Conference Calendar



ARCADE JOSEPH COMEAUX, JR.,

                                         Plaintiff-Appellant,

versus

MACKWANI, Unknown First Name; DR. LARRY
LARGENT; DR. NAIK; DANIEL C. MAYER;
DR. DIMAUNAHAN; PHILLIP PERRY, Lieutenant,

                                         Defendants-Appellees.
------------------------------------
ARCADE JOSEPH COMEAUX, JR.,

                                         Plaintiff-Appellant,

versus

RICK THALER,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Southern District of Texas
              USDC Nos. H-00-CV-3812 & H-01-CV-1411
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Arcade Joseph Comeaux, a Texas prisoner (# 841331), appeals

the district court’s April 26, 2001, order in which the court

denied Comeaux’s April 16, 2001, motion for a temporary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20584
                                  -2-

restraining order (“TRO”) and other injunctive relief.     In an

earlier order, this court denied appellee Dr. Kokila Naik’s

motion to dismiss the appeal for lack of jurisdiction.

     In his appellate brief, Comeaux sets forth arguments on

issues that are unrelated to the issues raised in and related

to his April 16, 2001, motion for injunctive relief.     This court

has jurisdiction to review only the judgments or parts thereof

to which Comeaux’s notice of appeal explicitly refers.      See

FED. R. APP. P. 3(c)(1); Lockett v. Anderson, 230 F.3d 695,

699-700 (5th Cir. 2000).    The April 26, 2001, order denying his

April 16, 2001, motion is the only order that Comeaux has validly

appealed.    By failing to brief the only issues over which this

court has jurisdiction, Comeaux has waived those issues.         See

Hall v. Thomas, 190 F.3d 693, 697 n.2 (5th Cir. 1999) (citing

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)); FED. R.

APP. P. 28(a)(9).    Comeaux raises issues relating to the denial

of his April 16, 2001, motion only in his reply brief, but this

court does not consider issues raised for the first time in a

reply brief.     See Price v. Roark, 256 F.3d 364, 369 n.2 (5th Cir.

2001).

     Comeaux’s appeal is without arguable merit and is thus

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.    The dismissal of this appeal as frivolous counts as

a “strike” pursuant to 28 U.S.C. § 1915(g).      See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     Comeaux is hereby

warned that, should he accumulate three strikes under 28 U.S.C.
                            No. 01-20584
                                 -3-

§ 1915(g), he will thereafter be barred from proceeding in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     Comeaux’s “Motion for Emergency Restraining Order,” his

“Advisory to the Court and Motion for Help,” and “Motion Asking

the Court to Review and Consider Recent Material Evidence” are

DENIED.   See FED. R. APP. P. 8(a).

     All other outstanding motions are DENIED.

     DISMISSED; MOTIONS DENIED.